Ostrander, J.
(after stating the facts). We are of opinion that in this ease, as in Bigelow v. Sheehan, it should be said that Mr. Sheehan was not a bona fide purchaser of the lands; that Sheehan, Cook, and Murphy were working together to effect a common purpose; that it is a fair inference that each understood what that purpose was. The finding of this court in that case was that Sheehan, Murphy, and Cook understood that Sheehan was, in fact, acting as trustee for Cook. It was said, also, that the decree in Sheehan v. Farwell is not res adjudicata of the validity of the title of Sheehan as to Cook’s creditors. If Cook made the contract with petitioners which they say was made, and the fact does not appear to be questioned, it is not very important whether Sheehan did or did not *670know about it. It is by virtue of it and of services performed in its execution, and in furtherance of a common purpose, that Sheehan is possessed of a title to the lands and their proceeds. As to the costs and expenses incurred by Cook to bring about the creation of a fund for Sheehan, Sheehan is still the trustee of Cook. In no sense were Sheehan and Cook adversaries. It would be inequitable to permit Sheehan, or Murphy, or both of them, to take the fund discharged of the cost of its creation, a cost which Cook agreed should be paid.
We affirm the decree, with costs to appellees.
Hooker, Moore, Blair, and Stone, JJ., concurred.